UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A (Amendment No.1) oREGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR oSHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 Date of event requiring this shell company report For the transition period from to . Commission File No. 001-14835 NORTHCORE TECHNOLOGIES INC. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) ONTARIO, CANADA (Jurisdiction of incorporation or organization) 302 The East Mall, Suite 300 Toronto, Ontario M9B 6C7 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Shares Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report. 83,742,508 Common Shares as of December 31, 2006 Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act Yes oNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer oAccelerated filer oNon-accelerated filer x Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 x If this an annual report, indicate by check mark whether the registrant is a shell company (as determined in Rule 12b-2 of the Exchange Act). Yes oNo x TABLE OF CONTENTS EXPLANATORY NOTE 3 ITEM 18. FINANCIAL STATEMENTS - AUDITOR’S REPORT REGARDING THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2004 4 SIGNATURES 5 EX-99.1 - CERTIFICATION 6 EX-99.2 - CERTIFICATION 7 EX-99.3 - CERTIFICATION 8 EX-99.4 - CERTIFICATION 9 2 EXPLANATORY NOTE This Amendment No.1 on Form 20-F/A speaks as of the filing date of the Annual Report on Form 20-F of Northcore Technologies Inc. (the “Company”) for the fiscal year ended December 31, 2006, filed on June 25, 2007 with the Securities and Exchange Commission (“SEC”), except for the certifications, which speak as of the filing date of the Form 20-F/A. This Form 20-F/A is being filed solely to include the audit report of our predecessor auditor Deloitte and Touche LLP for the year ended December 31, 2004, which was originally filed by Northcore in its Annual Report on Form 20-F for the fiscal year ended December 31, 2004 with the SEC on June 30, 2005. The text of the audit report set out on page 4 of this Form 20-F/A is to be added below the current auditors report for the year ended December 31, 2006 appearing on page F-2 of the Form 20-F. This Amendment is not intended to revise other information presented in the Company’s Annual Report on Form 20-F for the fiscal year ended December31, 2006 as originally filed, which remains unchanged. This Amendment does not reflect events occurring after the filing of the original Form 20-F and does not modify or update the disclosure therein in any way other than as required to reflect the amendment discussed above. 3 Item 18. FINANCIAL STATEMENTS AUDITOR’S REPORT REGARDING THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2004 Report of Independent Registered Chartered Accountants To the Shareholders of ADB Systems International Ltd. We have audited the consolidated balance sheets of ADB Systems International Ltd. as at December 31, 2004 and 2003, and the consolidated statements of operations, deficit and cash flows for each of the years in the three year period ended December 31, 2004. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2004 and 2003 and the results of its operations and its cash flows for each of the years in the three year period ended December 31, 2004 in accordance with Canadian generally accepted accounting principles. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly we express no such opinion. Independent Registered Chartered Accountants Toronto, Ontario, Canada March 6, 2005 Comments by Independent Registered Chartered Accountants on Canada - United States Reporting Difference The standards of the Public Company Accounting Oversight Board (United States) require the addition of an explanatory paragraph when the financial statements are affected by conditions and events that cast substantial doubt on the Company’s ability to continue as a going concern, such as those described in Note 2 to the financial statements. Although we conducted our audits in accordance with Canadian generally accepted auditing standards and the Standards of the Public Company Accounting Oversight Board (United States), our report to the Shareholders dated March 6, 2005 is expressed in accordance with Canadian reporting standards which do not permit a reference to such conditions and events in the auditors’ report when these are adequately disclosed in the financial statements. Independent Registered Chartered Accountants Toronto, Ontario, Canada March 6, 2005 4 SIGNATURES The registrant hereby certifies that it meets all of the requirements for filing on Form 20-F/A and has duly caused and authorized the undersigned to sign this Annual Report on its behalf. NORTHCORE TECHNOLOGIES INC. By: /s/ Duncan Copeland Name: Duncan Copeland Title: Chief Executive Officer Dated: August 20, 2007 By: /s/ Tam Nguyen Name: Tam Nguyen Title: Corporate Controller 5
